                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                 NORTHEASTERN DIVISION


   BAP, et al.,                                         )
                                                        )
           Plaintiffs,                                  )
                                                        )
   v.                                                   )        No. 2:20-cv-00065
                                                        )
   OVERTON COUNTY BOARD OF                              )
   EDUCATION,                                           )
                                                        )
           Defendant.                                   )
                                                        )
                                                        )
   BAP, et al.,                                         )
                                                        )
           Plaintiffs,                                  )
                                                        )
   v.                                                   )        No. 2:21-cv-00034
                                                        )
   OVERTON COUNTY BOARD OF                              )
   EDUCATION,                                           )
                                                        )
           Defendant.                                   )
                                                        )
                                                        )
                                                        )
                                               ORDER

        Without citation to any legal authority, Plaintiffs filed a new complaint in Case No. 2:21-cv-

00034. But the cases involve the same parties, same lawyers, same allegations, and the same legal

issues as Case No. 2:20-cv-00065.

        With this new filing, Plaintiffs’ lawyers have improperly shirked their responsibilities pursuant

to both the local rules of this Court and the Federal Rules of Civil Procedure. The local rules of the

Middle District of Tennessee require a party to designate any cases related to new filings. See L.R.

3.02. But here, Plaintiffs failed to so designate any relation between Case No. 2:21-cv-00034 and Case

No. 2:20-cv-00065, notwithstanding that the two cases are identical twins. And although a party may


                                         1 09/09/21 Page 1 of 2 PageID #: 210
        Case 2:20-cv-00065 Document 36 Filed
move for leave to amend, as Plaintiffs did initially, a party does not have unilateral authoring to amend

its pleadings by filing the same case twice. See L.R. 15.01; see also Fed. R. Civ. P. 15. There is simply

nothing in either the local rules or the Federal Rules that allows Plaintiffs to do what they have done

here—avoid waiting for a ruling on a pending motion to amend. (Doc. No. 26, Case No. 2:20-cv-

00065). The parties should think twice before employing this strategy again; doing so may portend

stricter recourse.

        Accordingly, no later than five (5) days from the date of this Order, the parties shall file notice

with the Court electing which case they want to proceed under. The other case will be dismissed with

prejudice.

        IT IS SO ORDERED.



                                                       ____________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE




                                       2 09/09/21 Page 2 of 2 PageID #: 211
      Case 2:20-cv-00065 Document 36 Filed
